1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   WILBERT MCKREITH,                                )   Case No. 1:19-cv-00464-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                        )   CLOSE ACTION PURSUANT TO PLAINTIFF’S
                                                          NOTICE OF VOLUNTARY DISMISSAL
14                                                    )
     STEVEN LAKE, et al.,
                                                      )   [ECF No. 6]
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Wilbert McKreith is appearing pro se in this civil rights action pursuant to Bivens v.

18   Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

19          On June 17, 2019, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of

20   Civil Procedure 41(a)(1)(i). At this stage in the proceedings, Plaintiff has the absolute right to dismiss

21   his claims, without prejudice. Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049

22   (9th Cir. 2001). The filing of the notice itself has the effect of closing the action, and the Court no

23   longer has jurisdiction over the claims. Id.

24   ///

25   ///

26   ///
27   ///

28   ///

                                                          1
1             Accordingly, the Clerk of the Court is HEREBY DIRECTED to close this file pursuant to

2    Plaintiff=s notice of voluntary dismissal filed on June 17, 2019.

3
4    IT IS SO ORDERED.

5    Dated:     June 18, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
